           Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT FOR THE 
                                    DISTRICT OF COLUMBIA 
                                               
BRENDA BERNAL, a U.S. Citizen,                   
                                                 
  3424 Colony Cove                                Case No. 1:19-cv-140 
  Lehi, UT 84043 
 
and 
 
ALI RASHEED SALEH, her fiance, 
 
  Corniche Buhaira Road 
  Alkham, Sharjah, UAE 
 
   Plaintiffs, 
 
v. 
 
UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
UNITED STATES DEPARTMENT OF 
STATE, 
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
                                               
U.S. CONSULATE, DUBAI, UNITED ARAB 
            Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 2 of 10



EMIRATES, 
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
L. FRANCIS CISSNA, Director of the United 
States Citizenship and Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
                                                 
MICHAEL POMPEO, United States Secretary of 
State,  
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
and;
                                                 
JOHN RAKOLTA, U.S. Ambassador to the 
United Arab Emirates, 
 
Serve: Executive Office 
      Office of the Legal Adviser 
      Suite 5.600 
      600 19th St. NW 
      Washington, DC 20522 
                                                 

                                                2 
               Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 3 of 10



  Defendants.              
                                                           

  COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
     REFUSAL TO ADJUDICATE PLAINTIFFS’ FIANCE VISA APPLICATION 

        COME  NOW  Plaintiffs  Brenda  Bernal  and  her  fiance  Ali  Rasheed  Saleh,  to  respectfully 

request  that this Honorable Court issue a writ of mandamus compelling Defendants to adjudicate Mr. 

Saleh’s long-delayed fiance visa application.  

                                                    PARTIES 


    1. Plaintiff  Brenda  Bernal  is  a  citizen  of  the  United  States.  She  was  born  in  Fresno,  California 

and is therefore a citizen by operation of law. 

    2. Plaintiff  Ali  Rasheed  Saleh  is  a  citizen  of  Iraq, currently residing in the United Arab Emirates. 

UAE is a predominantly Muslim country. 

    3. Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as  “the 

DHS”)  is  the  agency  of  the  United  States  that  is  responsible  for  implementing  the  petition  for  alien 

relative provisions of the law and assisting the DOS with background and security checks. 

    4. Defendant  United  States  Citizenship  and  Immigration  Services  (hereinafter  sometimes 

referred  to  as  “the  USCIS”)  is  the  component  of  the  DHS  that  is  responsible  for  processing petitions 

filed on behalf of alien relatives seeking to file fiance visa applications. 

    5. Defendant  Department of State (hereinafter sometimes referred to as “the DOS”) is the agency 

of  the  United  States  that  is  responsible  for  communicating  with  the  DHS  and  managing  Defendant 

Embassy  of  the  United  States  in  Brasilia,  Brazil,  and  which  is  responsible  for  implementing  the 

immigrant visa provisions of the law. 




                                                         3 
               Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 4 of 10



    6. Defendant  U.S.  Consulate  in  Dubai,  UAE  (hereinafter  sometimes  referred  to  as  “the  Dubai 

Consulate”)  is  a  component  of  the  DOS  that is responsible for processing immigrant visa applications 

and implementing the immigrant and non-immigrant visa provisions of the law. 

    7. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official within the 

DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible for the implementation of the 

Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the  INA”),  and  for  ensuring 

compliance  with  applicable  federal  law,  including  the  Administrative  Procedures  Act  (hereinafter 

sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official  capacity  as  an  agent  of  the 

government of the United States. 

    8. Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the highest ranking official within the 

USCIS.  Cissna  is  responsible  for  the  implantation  of  the  INA  and  for  ensuring  compliance  with  all 

applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his  official  capacity  as  an  agent  of  the 

government of the United States.  

    9. Defendant  Michael  Pompeo,  the  U.S.  Secretary  of  State,  is  the  highest  ranking  official within 

the  DOS.  Pompeo  is  responsible  for  the  implementation  of  the  INA  and  for  ensuring  compliance 

with  applicable  federal  laws,  including  the  APA.  Pompeo is sued in his official capacity as an agent of 

the government of the United States.   

    10. Defendant  John  Rakolta  is  the  Ambassador  of  the  United  States  in  Dubai,  UAE. 

Rasamimanana  is  being  sued  in  his  official  capacity  as  an  agent  of  the  government  of  the  United 

States. 

                                           JURISDICTION AND VENUE 

    11. This  Honorable  Court  has  federal  question  jurisdiction  over  this  cause pursuant to 28 U.S.C. 


                                                           4 
               Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 5 of 10



§  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  §  1101  et 

seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28 USC §​ ​1361​. 

    12. Venue  is  proper  pursuant  to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies of the 

United  States  or  officers  or  employees  thereof  acting  in  their  official  capacity  or  under  color  of  legal 

authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  the  Defendants  all  maintain  offices 

within this district. 

    13. This  Honorable  Court  is  competent  to  adjudicate  this  case,  notwithstanding  the  doctrine  of 

consular  non-reviewability,  ​see  United  States  ex  rel.  Knauff  v.  Shaughnessy​,  338  U.S.  537  (1950), 

because Defendants have not made any decision in regard to Ali Rasheed Saleh’s visa application.   

                            FACTS COMMON TO ALL CLAIMS FOR RELIEF 

    14. Brenda  Bernal  is  the  fiance  of  Ali  Rasheed  Saleh  and  is  the  fiance  visa  petitioner  for  Ali 

Rasheed Saleh’s visa application.   

    15. Under  federal  immigration  law,  USCIS  is  authorized  to  approve  a fiance visa application filed 

by a U.S. citizen and to issue a non-immigrant visa to allow the fiance to enter the U.S. 

    16. Brenda  Bernal  filed  a  visa  petition  for  her  fiance  with  the  USCIS  on  or  about  December  29, 

2017. More than a year has now passed. 

    17. USCIS has allegedly adjudicated Plaintiffs’ I-129F fiance visa petition. 

    18. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees. 

    19. Brenda  Bernal  has  made  repeated  attempts  to  obtain  a  decision  in  this  matter  without 

involving  this  honorable  Court.  Plaintiff has made numerous service requests and has even attempted 

to obtain assistance from her members of Congress. This has led nowhere. 

                                                             
                                                             

                                                           5 
              Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 6 of 10



                                                    
                                                    
                                    FIRST CLAIM FOR RELIEF 
                     (Agency Action Unlawfully Withheld and Unreasonably Delayed) 

    For their first claim for relief against all Defendants, Plaintiffs allege and state as follows: 

    20. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    21. The  APA  requires  that  “[w]ith  due  regard  for  the  convenience  and  necessity  of  the  parties or 

their  representatives  and  within  a  reasonable  time,  each  agency  shall  proceed  to  conclude  a  matter 

presented  to  it.”  5  U.S.C.  §  555(b).  Section  555(b)  creates  a  non-discretionary  duty  to  conclude 

agency  matters.  ​Litton  Microwave  Cooking  Prods.  v.  NLRB​,  949  F.2d  249,  253  (8th  Cir.  1991).  A 

violation of this duty is a sufficient basis for mandamus relief. 

    22. The  APA  permits  this  Honorable  Court  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(1). 

    23. The  Defendants  have  refused  to  adjudicate  Plaintiffs’  application  and  to  issue  the  requested 

visa application. 

    24. The  DOS  regularly  works  with  the  DHS  when  carrying  out  background  and  security 

investigations that are delayed by administrative processing.   

    25. The  DHS  has  a  policy,  known  as  the  “Controlled  Application  Review  and  Resolution 

Program”  (hereinafter  sometimes  referred  to  as  “the  CARRP”)  that  intentionally  delays  the 

applications of adherents of Islam due to security concerns. 

    26. On  information  and  belief,  Plaintiffs  allege  that  the  Defendants  are  intentionally  delaying  a 

response  to  the  DOS  in  regard  to  Ali  Rasheed  Saleh’s  visa  application  pursuant  to  the  CARRP 



                                                        6 
               Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 7 of 10



program.  Plaintiffs  allege  that  this  delay  is  due  to  Ali  Rasheed  Saleh  traveling  in  the  past  to  a 

predominantly Muslim country. 

    27. Upon  information  and  belief,  Plaintiffs  allege  that  the  USCIS  and  the  DOS  are  and  has  been 

complicit in the delay in processing Ali Rasheed Saleh’s visa application. 

    28. Since  2008,  the  Defendants  have  used  CARRP—an  internal  policy  that  has  neither  been 

approved  by  Congress  nor  subjected  to  public  notice  and  comment—to  investigate  and  adjudicate 

applications  deemed  to  present potential “national security concerns.” CARRP prohibits USCIS field 

officers  from  approving  an  application  with  a  potential  “national  security  concern,”  instead directing 

officers to deny the application or delay adjudication—often indefinitely—in violation of the INA. 

    29. CARRP’s  definition  of  “national  security  concern”  is  far  more  expansive  than  the 

security-related  ineligibility  criteria  for  immigration  applications  set  forth  by  Congress  in  the  INA. 

Rather,  CARRP  identifies  “national  security  concerns”  based  on  deeply-flawed  and  expansive 

government  watchlists,  and  other  vague  and  overbroad  criteria  that  bear  little,  if  any,  relation  to  the 

security-related  statutory  ineligibility criteria. The CARRP definition casts a net so wide that it brands 

innocent,  law-abiding  residents,  like  Plaintiffs—none  of  whom  pose  a  security  threat—as  “national 

security  concerns”  on  account  of  innocuous  activity  and  associations,  and  characteristics  such  as 

national origin.  

    30. Although  the  total  number  of  people  subject  to  CARRP  is  not  known,  USCIS  data  reveals 

that  between  FY2008  and  FY2012,  more  than  19,000  people  from  twenty-one  Muslim-majority 

countries or regions were subjected to CARRP. 

    31. Plaintiffs  allege  that  Ali  Rasheed  Saleh’s  application  has  been  in  administrative  processing 

beyond a reasonable time period for completing administrative processing of his visa application.  


                                                          7 
                Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 8 of 10



    32. The  combined  delay  and  failure  to  act  on  Ali  Rasheed  Saleh’s  immigrant  visa  application  is 

attributable  to  the  failure  of  Defendants  to  adhere  to  their  legal  duty  to  avoid  unreasonable  delays 

under the INA and the applicable rules and regulations. 

    33. There are no alternative adequate or reasonable forms of relief available to Plaintiffs. 

    34. Plaintiffs  have  exhausted  all  administrative  remedies  available  to  them  in  pursuit  of  a 

resolution of this matter, including repeatedly requesting the processing of their case with the USCIS. 

                                    SECOND CLAIM FOR RELIEF 
                                 (Violation of Right to Due Process of Law) 

    For their second claim for relief against all Defendants, Plaintiffs allege and state as follows: 

    35. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    36. The  right  to  fundamental  fairness  in  administrative  adjudication  is  protected  by  the  Due 

Process  Clause  of  the  Fifth Amendment to the United States Constitution.  Plaintiffs may seek redress 

in  this  Court  for  Defendants’  combined  failures  to  provide  a  reasonable  and  just  framework  of 

adjudication in accordance with applicable law. 

    37. The  combined  delay  and  failure  to  act  by  Defendants  has  violated  the  due  process  rights  of 

Plaintiffs. 

    38. The  combined  delay  and  failure  to  act  by  Defendants  has  irrevocably  harmed  Plaintiffs  by 

causing a loss of consortium between them, among other ways.  

                                              REQUEST FOR RELIEF 

           WHEREFORE, Plaintiffs Brenda Bernal and Ali Rasheed Saleh request the following relief: 

    1. That this Honorable Court assume jurisdiction over this action; 



                                                         8 
              Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 9 of 10



    2. Enter  a  judgment  declaring  that  (a)  CARRP  violates  the  INA  and  its  implementing 

regulations;  Article  1,  Section  8,  Clause  4  of  the United States Constitution; the Fifth Amendment to 

the  United  States  Constitution;  and  the  APA;  and  (b)  Defendants  violated  the  APA  by  adopting 

CARRP  without  promulgating  a  rule  and  following  the  process  for  notice  and  comment  by  the 

public; 

    3. Enjoin  Defendants,  their subordinates, agents, employees, and all others acting in concert with 

them  from  applying  CARRP  to  the  processing  and  adjudication  of  Plaintiffs’  immigration  benefit 

applications; 

    4. Order  Defendants  to  rescind  CARRP  because  they  failed  to follow the process for notice and 

comment by the public; 

    5. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  promptly 

complete all administrative processing within sixty days;  

    6. That  this  Honorable  Court  take  jurisdiction  of  this matter and adjudicate Ali Rasheed Saleh’s 

immigrant visa pursuant to this Court’s declaratory judgment authority;  

    7.   That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  issue  an 

immigrant visa to Ali Rasheed Saleh; 

    8. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  explain  to 

Plaintiffs  the  cause  and  nature  of  the  delay  and  inform  Plaintiffs  of  any  action  they  may  take  to 

accelerate processing of the visa application;  

    9. Attorney’s  fees,  legal  interests,  and  costs  expended  herein,  pursuant  to  the  Equal  Access  to 

Justice Act, 28 U.S.C. § 2412; 

    10. Such other and further relief as this Honorable Court may deem just and proper. 


                                                        9 
Case 1:19-cv-00140 Document 1 Filed 01/22/19 Page 10 of 10



                                                                          
                                                                          
                                        RESPECTFULLY SUBMITTED 
                                           this 22nd day of January, 2019 


                                                    /s/ James O. Hacking, III 
                                                        James O. Hacking, III 
                                                 Hacking Law Practice, LLC 
                                                        34 N. Gore, Suite 101 
                                                         St. Louis, MO 63119 
                                                             (O) 314.961.8200 
                                                              (F) 314.961.8201 
                                          (E) ​jim@hackinglawpractice.com  
                                                                               
                                        ATTORNEYS FOR PLAINTIFFS 




                            10 
